Citation Nr: 0927744	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to reimbursement of the cost of massage therapy 
from a non-VA provider in relation to treatment for service-
connected disabilities from February 3, 2005 through March 
10, 2005 (10 visits).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1969.  He is a Vietnam veteran who was awarded the Purple 
Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Medical Center in Seattle, Washington, which 
denied the Veteran's claim for reimbursement of the cost of 
medical expenses incurred as the result of outpatient care 
provided by a massage therapist in February and March 2005.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
October 2005, and thereafter, in December 2006, the RO 
provided a Statement of the Case (SOC).  In January 2007, the 
Veteran timely filed a substantive appeal.  

The Veteran requested a video conference hearing on this 
matter, which was held in June 2009 where the Veteran 
presented as a witness before the undersigned veterans law 
judge.  During the hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1. A January 2005 Seattle VAMC outpatient treatment record 
shows the Veteran was authorized for ten physical therapy 
treatments outside of the VA system, for treatment between 
January 27, 2005 and April 30, 2005.

2. Service connection was in effect for a fractured right 
ulna and traumatic arthritis during the period of time at 
issue.
3. The Veteran incurred medical expenses for massage therapy 
for his service-connected disability from February 3, 2005 
through March 10, 2005 (10 visits).

4.  The medical evidence of record indicates that the 
Veteran's massage therapy was reasonable and necessary 
medical treatment and is consistent with the physical therapy 
that was authorized.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of massage therapy 
from a non-VA provider in relation to treatment for service-
connected disabilities from February 3, 2005 through March 
10, 2005, have been met.  38 U.S.C.A. §§ 1701, 1703, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
17.30, 17.52 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the  
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that reimbursement for the cost 
of massage therapy in relation to treatment for a service 
connected disability from February 3, 2005 until March 10, 
2005 is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  




II. Law & Regulations 

a. Reimbursement or Payment of Medical Expenses 

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received through a private 
facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. §  
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).
 
38 C.F.R. § 17.52(a) (2008) provides, in pertinent part, that 
"[w]hen VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services require, VA may 
contract with non-VA facilities for care . . . . When demand 
is only for infrequent use, individual authorizations may be 
used."

38 C.F.R. § 17.52(a) further provides, in pertinent part, 
that "[c]are in public or private facilities . . . will only 
be authorized, whether under a contract or an individual 
authorization, for (1) Hospital care or medical services to a 
veteran for the treatment of - (i) A service-connected 
disability."  

38 C.F.R. § 17.30(a) defines the term "medical services" to 
include "in addition to medical examination, treatment, and 
rehabilitative services: (1) Surgical services, dental 
services and appliances as authorized in §§ 17.160 through 
17.166, optometric and podiatric services, (in the case of a 
person otherwise receiving care or services under this 
chapter) the preventive health care services set forth in 38 
U.S.C. 1762, wheelchairs, artificial limbs, trusses and 
similar appliances, special clothing made necessary by the 
wearing of prosthetic appliances, and such other supplies or 
services as are medically determined to be reasonable and 
necessary. (2) Such consultation, professional counseling, 
training and mental health services as are necessary in 
connection with the treatment (i) of the service-connected 
disability of a veteran pursuant to § 17.93(a) . . . ."  38 
C.F.R. § 17.30(a) (emphasis added); see 38 U.S.C.A. § 
1701(6)(E)(iii) (West 2002).

38 U.S.C.A. § 1725 and its implementing regulations, 38 
C.F.R. §§ 17.1000 and 17.1002, are not for application in the 
instant case, as these provisions apply to reimbursement 
relating to non-VA emergency medical treatment of a veteran 
for a nonservice-connected disorder.  38 C.F.R. § 17.1000 
(noting that "[s]ections 17.1000 through 17.1008 constitute 
the requirements under 38 U.S.C.A. 1725 that govern VA 
payment or reimbursement for non-VA emergency services 
furnished to a veteran for nonservice-connected conditions"); 
accord Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006).  
Similarly, the provisions of 38 C.F.R. § 17.101, which 
governs the collection or recovery by VA for medical care or 
service produced or furnished by a veteran for a nonservice-
connected disability, also do not apply to the instant case.  
38 C.F.R. § 17.101(a)(1) (stating that "[t]his section covers 
collection or recovery by VA, under 38 U.S.C.A. 1729, for 
medical care or services provided or furnished to a veteran . 
. . [f]or . . . [certain] nonservice-connected" 
disabilities).  As described below, because the Veteran 
received treatment for a service connected disability for 
which he seeks medical reimbursement, these provisions do not 
apply.  Fritz, 20 Vet. App. at 509.   

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



III. Analysis

a. Factual Background

A January 2005 Seattle VAMC outpatient treatment record shows 
the Veteran was authorized for ten physical therapy 
treatments outside of the VA system, for treatment between 
January 27, 2005 and April 30, 2005.

A March 2005 correspondence from James Krieger, L.M.P., 
states that the Veteran attended ten appointments starting on 
February 3, 2005.  The clinician stated that upon his initial 
evaluation, the Veteran's range of motion was reduced by 40 
percent when attempting to raise his arm above his head, and 
that his adduction range was limited to over 50 percent.  
J.K. further wrote that the Veteran was "in constant pain 
and had difficulty performing simple task[s] such as combing 
his hair and driving for over 30 to 45 minutes at a time."  
He further stated:

At this point of his treatment after the 10 
sessions, [the Veteran] has made marked 
improvements.  To the point of having almost no 
pain while performing daily routine activity but 
continues to have diminished ROM especially when 
trying to raise his right arm to reach above his 
head.  His adduction has improved to almost 90%.

J.K. further stated that the Veteran had achieved full 
range of movement to his right shoulder and could be put 
on a maintenance program of 1-2 times a month for six 
months.

In May 2005, the Veteran was notified that his request for 
payment of medical services rendered from February 3, 2005 
through March 10, 2005 with J.K. had been denied.  He was 
advised that he did not have prior authorization for such 
treatment.  

In an October 2005 letter, VA informed the Veteran that it 
had reconsidered its decision and continued the denial 
because the services in question were not prior authorized.
In an undated letter, VA reaffirmed its position and 
determined that the prior authorization was for physical 
therapy only.

A May 2006 American Lake VAMC outpatient treatment record 
shows the VA rejected a request for massage therapy from Dr. 
Ranjy Basa.

VA records from December 2002 to July 2005 reveal that the 
American Lake VAMC provided massage therapy to veterans 
during that time period.

During the June 2009 hearing, the Veteran stated that 
previous chiropractic and traditional physical therapy 
sessions had not provided any benefit.  He testified that Dr. 
John Bokan at the Seattle VAMC had indicated that he would 
request massage therapy.  After the treatments were denied, 
the Veteran transferred to the American Lake VAMC where Dr. 
Basa specifically prescribed massage therapy.  The Veteran 
stated that he continues to receive massage therapy.  He 
testified that massage therapy results in "a dramatic 
reduction" of the amount of narcotics that he takes, and 
that when he stops massage therapy he "notice[s] a great 
increase in pain and reduction of [his] range of motion and 
activities."

b. Discussion

The Veteran contends that his massage therapy from February 
3, 2005 through March 10, 2005, was authorized by VA.  The 
Board agrees.  

A January 2005 Seattle VAMC outpatient treatment record shows 
the Veteran was authorized for ten physical therapy 
treatments outside of the VA system, for treatment between 
January 27, 2005 and April 30, 2005.  Service connection is 
in effect for a fractured right ulna and traumatic arthritis.  
The Veteran incurred medical expenses for massage therapy for 
his service-connected disability from February 3, 2005 
through March 10, 2005 (10 visits).  The medical evidence of 
record indicates that the Veteran's massage therapy was 
reasonable and necessary medical treatment and is consistent 
with the physical therapy that was authorized.

Therapeutic massage is an accepted part of many physical 
rehabilitation programs.  Indeed, the record reflects that 
the Puget Sound Health Care System has contracted with a fee 
for service massage practitioner.  Medical literature 
submitted by the Veteran indicates that massage therapy is 
recognized as legitimate medical treatment.  Furthermore, the 
Board notes that the Veteran receives massage therapy on the 
advice of his VA physician.  

Here, it appears that the Seattle VAMC was not capable of 
furnishing the treatment at issue, which is massage therapy.  
Furthermore, the evidence establishes that the Veteran's 
massage therapy was administered in an effort to alleviate 
symptoms resulting from his service-connected right shoulder 
and back disorders.  The Veteran has credibly testified that 
pain medication and traditional physical therapy have not 
resulted in any improvement of his service-connected 
disabilities, and that he has benefited from massage.  
Specifically, the Veteran has stated that he has less pain 
and a greater range of motion with massage.  The Veteran also 
testified that his physician at the Seattle VAMC suggested 
massage therapy as part of a broader treatment plan.  The 
record contains a prescription for massage from the Veteran's 
current VA physician.  

The Board finds that the medical evidence establishes that 
the massage therapy received by the Veteran was reasonable 
and necessary pursuant to 38 C.F.R. § 17.30(a)(1) and is 
consistent with the physical therapy that was authorized.  
Therefore, the Veteran is entitled to reimbursement of the 
cost of massage therapy from a non-VA provider in relation to 
treatment for his service-connected disabilities from 
February 3, 2005 through March 10, 2005.









ORDER

Reimbursement of the cost of massage therapy from a non-VA 
provider in relation to treatment for service-connected 
disabilities from February 3, 2005 through March 10, 2005 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


